IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WISCONSIN

 

RAYTHEON COMPANY,
Plaintiff,
Case NO. l8~cv-318-Wmc
V.

CRAY, INC.,

Defendant.

 

]UDGl\/IENT IN A CIVIL CASE

 

IT IS ORDERED AND AD]UDGED that judgment is entered in favor 0f
defendant Cray, Inc., and against plaintiff Raytheon Company 0n plaintiff’s claims of
infringement (claims l and 2) and on defendant’s counterclaims of non infringement
(counterclaims l and 2) of U.S. Patent Nos. 7,475,274 and 8,190,714.

IT IS FURTHER ORDERED AND AD]UDGED that plaintiff’s claims of
infringement 0f U.S. Patent NOS. 8.335,9()9 and 9,037,833 (claims 3 and 4) are
dismissed With prejudice

lT IS FURTHER ORDERED AND AD]UDGED that defendant’s counterclaims
0f non-infringement, invalidity, unenforceability and inequitable conduct 0f U.S.
Patent Nos. 8,335,909 and 9,037,833 (counterclaims 3, 4, 7, 8, 9, lO, ll and 12) are

dismissed Without prejudice.

 

judgment in a Civil Case Page 2

IT IS FURTHER ORDERED AND AD]UDGED that defendant’s counterclaims
of invalidity of U.S. Patent Nos. 7,475,274 and 8,190,714 (counterclaims 5 and 6) are
dismissed Without prejudice.

IT IS FURTHER ORDERED AND AD]UDGED that judgment is entered in
favor of plaintiff and against defendant on defendant’s counterclaims for unjust
enrichment, conversion and breach of contract (counterclaims 13 and 14).

IT IS FURTHER ORDERED AND AD]UDGED that defendant’s counterclaim

for breach of contract (counterclaim 15) is dismissed With prejudice.

. 535/a .
Approved as to form this ' j day of April, 2019.

jo>f/ faa/aj

\FI/lgihm M. Conley

 

 

Dislj/ict ]udge
Peter Oppeneer/ Date

Clerl< of Court

 

